Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 24 October 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     
                     Sir
                     Head Quarters Prackness Octr 24th 1780
                  
                  I have been successively honored with your letters of the 13th
                     16th and 19th of Octobr. I think the change you have made respecting Lauzun’s
                     cavalry will be an advantageous one.
                  Since my last, we have accounts both by way of Statia and New
                     York that the Combined fleets consisting of thirty sail of the line off Cape
                     Finisterre, fell in with an outward bound fleet and took fifty odd sail of
                     them, among which were five East India men; the rest were for the West Indies. This is an important article, and has all the marks of
                     authenticity.
                  I have just received another account from New York that a part of
                     the Cork fleet has been taken; but this though probable enough wants
                     confirmation. I have the honor to be With great esteem and attachment Your
                     Excellencys Most Obedient Servt
                  
                  
                     Go: Washington
                  
                  
                     P.S. The fleet in New York harbour is said to consist of the
                        Sandwich of 90 and three of 74—Two seventy fours went with the fleet to the
                        Southward.
                  
                  
               